Citation Nr: 1621013	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-26 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to October 11, 2012, and in excess of 20 percent thereafter, for the neurological manifestations of gunshot wound (GSW) residuals of the left thigh ("neurological GSW residuals").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2012 rating decision, the RO increased the rating for the Veteran's service-connected neurological GSW residuals to 20 percent, effective October 11, 2012.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2013 and February 2015, the Board remanded the current issue for further evidentiary development.  The case has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is necessary prior to appellate review.

In November 2013, the Board remanded this claim in part to schedule the Veteran for an additional VA peripheral nerves examination conducted by a neurologist.  A VA physician performed the requested examination in November 2013, and stated that mild incomplete paralysis of the following nerves was observed: the sciatic nerve; the external popliteal (common peroneal) nerve; the musculocutaneous (superficial peroneal) nerve; the anterior tibial (deep peroneal) nerve; the internal popliteal (tibial) nerve; the posterior tibial nerve; and the anterior crural (femoral) nerve.  The examiner noted that electromyography (EMG) and nerve conduction studies (NCS) testing had been ordered and that further information was therefore pending.  He also stated that he could not, based on current information, objectively estimate the historical degree of impairment caused by each nerve since 2007 as requested, other than by noting that the Veteran's muscle atrophy had improved compared to the prior VA examination but that job impact was now more adverse.

Based on the examiner's findings, and because the electrodiagnostic testing results were not yet associated with the claims file when the case was subsequently returned to the Board, the claim was again remanded in February 2015.  In that remand, the Board asked the November 2013 VA examiner to indicate whether the mild incomplete paralysis he had identified in seven nerves was related to the Veteran's GSW and, if so, to report the historical degree of impairment since 2007.

In September 2015, the addendum opinion the Board had requested was provided by a different VA physician.  He stated that electrodiagnostic testing conducted in November 2013 provided no basis for a finding of mild incomplete paralysis for six of the seven nerves identified in the Board remand.  He also found that the giant motor unit action potentials identified in the seventh nerve-the left superficial peroneal nerve-were less likely related to or the result of the Veteran's GSW.  He noted that the etiology of that condition was unclear, that the significance of the finding had to be correlated with the clinical presentation, and that the condition could also be found in people who crossed their legs frequently.  The physician also stated that there was no evidence of muscle atrophy by examination and opined, without further explanation, that the Veteran's complaints of pain, numbness, and weakness of the left lower extremity were not caused by his GSW.

VA treatment records that were added to the claims file following the February 2015 Board remand include the previously unavailable November 2013 electrodiagnostic testing results referenced by the September 2015 VA physician.  They also include a December 2013 statement from the November 2013 VA examiner following his review of those results.  That examiner recommended that a neurology specialty evaluation be scheduled in light of the discordant findings of the electrodiagnostic testing as compared to his findings and those of an October 2012 VA examiner, who had also identified mild incomplete paralysis in seven nerves.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the 2015 VA addendum opinion is inadequate because the physician provided no rationale for his finding that the Veteran's left lower extremity symptoms were not caused by his GSW, did not discuss, or otherwise reconcile with his own findings, the contradictory findings of two prior VA examiners, and mischaracterized the findings of record related to muscle atrophy.  Accordingly, a remand is required to address those deficiencies and substantially comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).  In light of the 2013 VA examiner's recommendation that an additional evaluation would be helpful in reconciling the inconsistent medical evidence of record, both an examination and an opinion should be obtained.

The Board will also use this opportunity to update the record with recent VA treatment records and to give the Veteran another opportunity to provide any private treatment records that may support his claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any private physicians and/or medical facilities that have treated him for his GSW residuals since 2013, and obtain any outstanding, relevant records from those sources.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records himself.

2.  Associate any outstanding VA treatment records with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Then, schedule the Veteran for a VA peripheral nerves examination with a neurologist, if available, to ascertain the severity and manifestations of his service-connected neurological GSW residuals of the left thigh.  Any tests deemed necessary, to include electrodiagnostic testing, should be conducted.  If a neurologist is not available in the Veteran's location, send the claims file to a neurologist for review after the examination has been conducted by an appropriate clinician (preferably a physician) and any necessary testing has been conducted.  

Following review of the claims file, the neurologist should respond to the following:

(a) Please state whether paralysis, either incomplete or complete, of each of the following left lower extremity nerves has been established by the evidence of record:

(1) sciatic
(2) external popliteal (common peroneal)
(3) musculocutaneous (superficial peroneal)
(4) anterior tibial (deep peroneal)
(5) internal popliteal (tibial)
(6) posterior tibial 
(7) anterior crural (femoral) 

Please explain why or why not, specifically discussing the findings of the October 2012, November 2013, and September 2015 VA physicians, the results of the 2013 electrodiagnostic testing, and the left lower extremity symptoms, including pain, numbness, and weakness, that the Veteran has described.  

Please classify the severity of any incomplete paralysis identified, and explain the medical basis for that classification.

Please also explain what limitation of motion and function, if any, is caused by the paralysis of each affected nerve.

(b) For each nerve that you find demonstrates paralysis, is such paralysis at least as likely as not (a 50 percent probability or greater) related to the service-connected GSW?  Please explain why or why not.

(c) For each nerve that you find demonstrates paralysis that is related to the Veteran's GSW, what is the historical degree of impairment since 2007 due to that nerve?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you rely on results obtained from electrodiagnostic or other testing, please explain the significance of those results when viewed in the context of the other evidence of record, to include the Veteran's reports of pain, numbness, and weakness in his left lower extremity, as well as the 2012 and 2013 VA examiners' findings of mild incomplete paralysis in each of the above-referenced nerves.

If you are unable to provide an opinion without resorting to speculation, you must explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion.

4.  After completing the requested actions and any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




